1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEREMY JONES,                                   )   Case No. 1:14-cv-02045-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION TO
13          v.                                       )   OBTAIN AND INTRODUCE POLYGRAPH
14                                                   )   EXAMINATION
     JIMENEZ, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 139]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Jeremy Jones is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On February 14, 2019, the undersigned issued Findings and Recommendations recommending
21   that Defendants’ motion for summary judgment be granted. (ECF No. 128.)
22          Currently before the Court is Plaintiff’s motion to receive and submit a polygraph examination.
23   However, as Plaintiff was advised in the Court’s January 10, 2017, Findings and Recommendations,
24   “Plaintiff cannot assert an independent cause of action based on any purported violation of sections of
25   the California Code of Regulations, including the failure to provide Plaintiff with a polygraph
26   examination, and Plaintiff’s due process claim is not proceeding on such allegations.” (ECF No. 52, at
27   7:17-19); see also Barboza v. Kelsey, No. 03-3855, 2008 WL 2512785, at *11 (C.D. Cal. June 23,
28   2008) (the minimal procedural requirements guaranteed by Wolff v. McDonnell, 418 U.S. 539 (1974)
                                                         1
1    do not encompass a right to have evidence tested for fingerprints or subjected to similar scientific

2    analysis); Freitas v. Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988) (inmate not entitled to take a

3    polygraph examination addressing whether the participated in planning or furthering an escape);

4    Miller v. Brown, No 07-2020 (JLL), 2007 WL 1876506, at *8 (D.N.J. June 26, 2007) (allegations that

5    prison officials rejected an inmate’s demands for fingerprinting and polygraph testing did not state a

6    due process claim); Liebers v. Clarke, No. 4:03CV3322, 2005 WL 2347270, at *3 (D. Neb. Sept. 26,

7    2005); Hamilton v. Scott, 762 S.Supp. 794, 802 (N.D. Ill. 1991) (rejecting an inmate’s claims that his

8    due process rights were violated when prison staff “ignored” his request for a fingerprint analysis of a

9    weapon and a polygraph examination because the inmate “had no constitutional right to the grant of

10   his request for ‘scientific’ testing to establish non-ownership of the weapon”).

11            Accordingly, Plaintiff’s motion to obtain and submit a polygraph examination is DENIED.

12
13   IT IS SO ORDERED.

14   Dated:     September 10, 2019
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
